          Case 1:19-cr-00646-AJN Document 66 Filed 10/23/20 Page 1 of 2




UNITED STATES DISTRICT COURT                                                                  10/23/20
SOUTHERN DISTRICT OF NEW YORK


  United States of America,

                 –v–
                                                                     19-cr-646 (AJN)
  Osama Ahmed Abdellatif El Mokadem,

                         Defendant.


ALISON J. NATHAN, District Judge:

       Sentencing in this matter is scheduled to occur on October 30, 2020 at 10 a.m. Dkt. No.
63. The sentencing will occur in Courtroom 906 of the Thurgood Marshall Courthouse, 40
Centre Street, New York, New York 10007. Members of the public may listen to the proceeding
by calling (888) 363-4749 and entering the access code 9196964#. The parties should consult
the Courts Individual Rules and Practices for Criminal Cases (available at
https://nysd.uscourts.gov/judge/Nathan) for sentencing-related procedures and practices. By
October 26, 2020, the parties should submit a joint letter identifying all counsel who will
participate in the proceeding and providing an estimate of the number of other people who will
be in attendance.
        Attached to this order is the link for use by the attorneys, the Defendant, and members of
the public in order to fast track entrance into the building on the day of the sentencing.

       SO ORDERED.

 Dated: October 23, 2020
        New York, New York
                                                  ____________________________________
                                                            ALISON J. NATHAN
                                                          United States District Judge
          Case 1:10-cr-00768-PAE
               1:19-cr-00646-AJN Document 66
                                          34 Filed 10/23/20
                                                   08/04/20 Page 2 of 2




All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being allowed
entry into that courthouse.
On the day you are due to arrive at the courthouse, click on the following weblink, or scan the
following QR code with a mobile device camera to begin the enrollment process. Follow the
instructions and fill out the questionnaire. If your answers meet the requirements for entry, you
will be sent a QR code to be used at the SDNY entry device at the courthouse entrance.
                               https://app.certify.me/SDNYPublic




Note: If you do not have a mobile
                             bil phone
                                   h    or mobile
                                              bil phone
                                                    h    number,
                                                               b you must complete the
questionnaire and temperature screening at an entry device at the courthouse.
